Citation Nr: 1603758	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and July 2008 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Board remanded these claims in order to provide the Veteran with his requested Travel Board hearing.  In December 2012, he testified at the scheduled Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's paperless claims file.  The Board again remanded these matters in February 2013 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is necessary prior to adjudication of the Veteran's claims.

Regarding the claim for service connection for a seizure disorder, the Board finds that remand is necessary in order to obtain outstanding treatment records and an addendum opinion.  In this regard, a May 2013 VA examination report cites to    and relies on a February 2013 VA neurology treatment note that does not appear to be associated with the claims file.  While it appears that, pursuant to the Board's prior February 2013 remand directives, some VA treatment notes dating from 2008 have been associated with the record, they do not appear to be complete and it appears that relevant treatment notes dated during that period remain outstanding.  Additionally, all relevant treatment records dating from May 2013 should be obtained.

The Board also finds that an addendum opinion and, if deemed necessary, a new examination, are warranted to determine the absence or presence of a seizure disorder.  While the May 2013 VA examiner concluded that the Veteran does not have a seizure disorder, the Board notes that just a few months prior, in February 2013, a VA neurologist stated that, "at this time, unsure if pt does have seizures but does appear to have complicated migraines."  Notably, that opinion also considered the prior EEG reports relied upon by the May 2013 VA examiner, who was not a neurologist, though one was requested by the Board in its remand directives.  Thus, the Board finds that an additional opinion is necessary to address the neurologist's statement and, if necessary, to conduct additional diagnostic testing to determine whether the Veteran has a seizure disorder.

Regarding the claim service connection for migraines, the Board finds that remand for an addendum opinion is also necessary.  

In its prior February 2013 remand instructions, the Board requested, in pertinent part, that if a VA examiner determined that the migraine headaches existed prior    to service, an opinion should be provided as to whether a hatch falling on the Veteran's head in service permanently worsened the condition beyond normal progression.  In this case, a VA examiner stated in May 2013 that the Veteran     had reported episodes of recurrent blurred vision and headache episodes since childhood, but did not offer an opinion as to whether the headache condition actually preexisted service, nor did the examiner state whether a hatch falling on the Veteran's head permanent worsened the Veteran's headache condition.  Instead, the examiner simply stated that the Veteran's military service "has nothing to do with" his recurrent blurred vision and headaches.

Finally, the Board also observes that the Veteran has reported receiving Social Security Administration benefits as early as May 2008.  While it does not appear that those benefits related to disability, in December 2008, the Veteran inquired about SSA disability benefits and a subsequent SSA inquiry notes payments with a "Disability Onset Date" of September 18, 2007.  On remand, the Veteran should clarify whether he is in receipt of SSA disability benefits and, if so, whether those benefits relate to his claimed seizure or migraine disorders. 


Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant ongoing VA treatment records dating since December 2008, to specifically include VA neurology treatment notes dated February 25, 2013.  If any requested records are not available, the Veteran should be notified of such.

2. Ask the Veteran to clarify whether he receives SSA disability benefits related to his claimed seizure and migraine disorders and, if so, request any relevant SSA records.  

3. After the above has been completed and the records associated with the file to the extent possible, then, send the claims file to a neurologist to obtain an opinion as to whether the Veteran's actually suffers from seizures and whether headaches and any extant seizure disorder are possibly related to service.  If an examination is deemed necessary, one should be scheduled.  

a.  Specifically, following review of the claims file, the neurologist should provide an opinion as to whether the Veteran actually suffers from a seizure disorder (characterized by the Veteran as spells of blurry vision that generally last 10 to 15 minutes).  The physician should explain the reasons for his/her opinion.

b.  The neurologist is asked to opine whether the current claimed seizure disorder (if extant) and migraine headaches are at least as likely as not (50 percent probability or greater) related to his period     of service, to include being hit on the head by a ship hatch without loss of consciousness or head laceration.     The physician should explain the reasons for his/her opinion.

c.  If the neurologist finds the current headaches are related to service, the examiner should indicate whether the Veteran clearly had a headache disorder that existed prior to service.  If so, the neurologist should indicate whether the headache disorder underwent a permanent worsening (versus temporary exacerbation of symptoms) due to service, to include the hatch falling on his head.   If permanent worsening in the headache disorder was shown, the neurologist should indicate whether that worsening was clearly the result of the natural progression of the disorder (versus being the result        of events in service).  

In rendering the opinions, the neurologist should   address the significance of the Veteran's statements to treatment providers of having spells of blurry vision since childhood and that he had no such spells or headaches during service.  The physician should   explain the reasons for his/her opinions.

d.  If no opinion can be rendered concerning this claim without resorting to mere speculation, the physician should explain why rendering an opinion is not possible or feasible.

4. After the above has been completed to the extent possible, readjudicate the claims in light of the additional evidence.  If any claim remains denied,  send the Veteran and his representative a supplemental statement of the case, and provide an appropriate period of time to respond.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




